ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 7/28/21 wherein the specification and claims 1 and 17 were amended; claims 16, 18, and 20 were canceled; and claims 21-23.
	Note(s):  Claims 1-15, 17, 19, and 21-23 were pending.

APPLICANT’S INVENTION
The instant invention is directed to metal complexes comprising copper complexed to 
    PNG
    media_image1.png
    182
    442
    media_image1.png
    Greyscale
as set forth in independent claim 1.

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-15, 17, 19, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,201,624. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds having the formula 
    PNG
    media_image1.png
    182
    442
    media_image1.png
    Greyscale
that may be complexed to copper (e.g., 64Cu or 67Cu; see patented claims 1 and 19).  The claims differ in that those of the patented invention are directed to a method while the instant invention is directed to compound; however, the skilled artisan would recognize that both inventions involve overlapping compounds.

Claims 1-15, 17, 19, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,447,121. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds having the formula 
    PNG
    media_image1.png
    182
    442
    media_image1.png
    Greyscale
that may be complexed to copper (e.g., 64Cu or 67Cu; see patented claims 1 and 19).  Thus, the inventions disclose overlapping compounds.

Claims 1-15, 17, 19, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,898,598 in view of Babich et al (US Patent No. 10,201,624).
Although the claims of US Patent No. 10,989,598 are not identical, they are not patentably distinct from the instant invention because the instant invention and the patented invention are both directed to compounds having the formula 
    PNG
    media_image1.png
    182
    442
    media_image1.png
    Greyscale
that may be complexed to a metal.  The claims differ in that the instant invention is complexed to copper (e.g., 64Cu or 67Cu) while the patented invention is complexed to thorium (Th) or a metal in general (e.g., see independent claim 1).  However, it would have been obvious to a skilled artisan to use the teaching of Babich et al (US Patent No. 10,201,624) and use 64Cu or 67Cu as the metal because both US Patent Nos. 10,989,598 and 10,201,624 are 

COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  The closest art is Applicant’s own work which is cited in the double patenting rejections above.  The claims are distinguished over the prior art because the prior neither anticipates nor renders obvious metal complexes as set forth in independent claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 26, 2022